Case 6:21-mj-00029-KNM Document 16 Filed 02/09/21 Page 1of1PagelD#: 149

ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
(Rev. 04/18)

TRANSCRIPT ORDER

1, NAME 2, PHONE NUMBER 3, DATE
Buck Files 903-595-3573 2/09/2021
4, DELIVERY ADDRESS OR EMAIL 5, CITY 6. STATE 7. ZIP CODE
109 W. Ferguson yler TX 75702
8. CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS
6:21 Mitchell 10. FROM 1/22/2021 11.TO 1/22/2021
12, CASE NAME LOCATION OF PROCEEDINGS
USA v. Nichols 13. CITY 14, STATE Texas
15, ORDER FOR
APPEAL CRIMINAL CRIMINAL JUSTICE ACT BANKRUPTCY

NON-APPEAL CIVIL IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DA PORTIO
VOIR DIRE TESTIMONY Witness)
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT
CLOSING ARGUMENT PRE-TRIAL PROCEEDING
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BAIL HEARING /22/2021

17, ORDER

ORIGINAL
CATEGORY | (Includes Certified Copyto | FIRST Copy | ADDITIONAL
COPIES
NO, OF COPIES
NO, OF COPIES
NO, OF COPIES
NO, OF COPIES

NO, OF COPIES

NO, OF COPIES

CERTIFICATION (18, & 19.)
By signing , Lcertify that I will all charges

18, SIGNATURE

19, DATE
2/09/2021

 

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY ORDER RECEIPT ORDER COPY

 

 
